DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, at lines 11 – 13, it is unclear what is a first portion, a second portion and an intermediate portion of the interior portion of the second lead? It is unclear how an intermediate portion is situated electrically between the first portion of the second lead and the second portion of the second lead?  At lines 14 – 15, it is unclear what is a second portion of the second lead? Therefore, it is unclear how a first bond wire is electrically connecting the second portion of the second lead and the magnetic sensor?  At lines 17 – 18, it is unclear how a discrete component having a first terminal electrically connected the intermediate portion of the second lead?  It is unclear what is an intermediate portion of the second lead?  It appears that inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain.
As to claim 14, it is unclear what is meant by the phrase “the lead frame further includes an island”? 
Claims 2 - 17 are rejected by virtue of the dependency on claim 1.
Claims 1- 17 have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims; hence, it would not be proper to reject the claims on the basis of prior art.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Offermann (2018/0113001) is cited for its disclosure of a sensor package with double-sided capacitor attach on same leads and method of fabrication.
Hauser et al. (9,620,391) is cited for its disclosure of an electronic component with a leadframe.
Chen et al. (9,570,672) is cited for its disclosure of a method of making current sensors.
Wilkie et al. (2005/0284238) is cited for its disclosure of an apparatus for mounting electronic module assembly in sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858